Citation Nr: 0019508	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for collapsed lung caused by treatment 
rendered at a Department of Veterans Affairs facility.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for paralysis of both lower extremities 
as a result of treatment rendered at a Department of Veterans 
Affairs facility.  

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for amputations of both lower 
extremities as a result of treatment rendered at a Department 
of Veterans Affairs facility.  

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a skin infection of the face, head 
and ear as the result of treatment rendered at a Department 
of Veterans Affairs facility.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2000, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for collapsed lung 
caused by treatment rendered at a Department of Veterans 
Affairs facility is not plausible.   

2.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for paralysis of both 
lower extremities as a result of treatment rendered at a 
Department of Veterans Affairs facility is not plausible.  

3.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for amputations of both 
lower extremities as a result of treatment rendered at a 
Department of Veterans Affairs facility is not plausible.  

4.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a skin infection of 
the face, head and ear as the result of treatment rendered at 
a Department of Veterans Affairs facility is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for collapsed lung 
caused by treatment rendered at a Department of Veterans 
Affairs facility is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for paralysis of both 
lower extremities as a result of treatment rendered at a 
Department of Veterans Affairs facility is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for amputations of both 
lower extremities as a result of treatment rendered at a 
Department of Veterans Affairs facility is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a skin infection of 
the face, head and ear as the result of treatment rendered at 
a Department of Veterans Affairs facility is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected. 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b) (1999).  

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected. 38 
C.F.R. § 3.800 (1999).  

The veteran seeks compensation benefits pursuant to 28 
U.S.C.A. § 1151 for treatment rendered at a VA facility.  He 
argues through written statements and hearing testimony 
offered to the undersigned member of the Board that when he 
complained of having pain around his waist and back, his 
complaints were misdiagnosed by VA and that he was treated 
only with Tylenol for diagnosed arthritis.  He states that he 
was subsequently diagnosed with cancer.  He states that he 
underwent surgery at VA and thereafter was unable to walk.  
It is further contended that he had to have his legs 
amputated and that he developed a skin rash on his head 
because he was not properly cared for.  

The record shows that the veteran was admitted to a VA 
facility in February 1992 with acute flaccid paralysis of the 
lower extremities.  It was determined that he had a tumor 
mass at T8 and T7.  It was reported that what was thought to 
be a tumor mass was found to be an osteomyelitis.  A right 
thoracotomy was performed.  During the surgery, the lung was 
collapsed and the pleural cavity was entered.  The veteran 
was treated with long-term antibiotic, and it was noted that 
he remained without function in his legs.  The evidence 
indicates that the veteran developed a severe decubitus on 
his right heel, leading to a below-knee amputation.  

In November 1992, the veteran was examined by VA.  It was 
noted that the veteran was a known diabetic, who had 
undergone surgery on his back in November 1992. It was stated 
that he began having pain in his right lower extremity and 
post-operatively lost the distal portion of his right lower 
extremity.  It was stated that since that time, the veteran 
had had no control over his bowels or bladder and had had the 
loss of sensation in his lower extremities with marked 
weakness of both. Examination showed that he was confined to 
a stretcher and that his strength in the lower extremities 
was nimble.  It was noted that he had impairment of sensation 
below the waist, though not a complete loss.  The pertinent 
finding was paraparesis, severe, both lower extremities, with 
concurrent sensory loss.  

The veteran was hospitalized at a VA facility in January 
1993, and was found to have a progressive ulceration on the 
left calf.  Bilateral above-knee amputations were performed.  

On VA amputation examination in March 1995, it was noted that 
the veteran had high above the knee amputations and decreased 
sensation on the left above-knee amputation. It was noted 
that he had very little movement in either leg presently.  
The diagnosis was, above-knee amputations, well healed at the 
present time; spinal cord tumor, with residual left 
hemiparesis.  On VA skin examination in March 1995, a thick 
scale was noted over the scalp, eyebrows, mustache area and 
nasolabial folds.  Seborrheic dermatitis and asteatotic 
eczema were diagnosed.  On VA spine examination that same 
month, above-knee amputations, well healed at the present 
time; spinal cord tumor, with residual left hemiparesis was 
diagnosed.  A VA chest X-ray report dated in March 1995 
showed orthopedic rods in the thoracic spine; right 7th rib 
missing; and bony deformity of the right 6th rib.  X-rays of 
the spine showed severe degenerative joint disease of the 
lumbar spine; narrowing of the L2-L3 disk space with vacuum 
disc phenomenon; and vascular calcifications.  

In a January 1999 memorandum, a VA physician stated that he 
had reviewed the veteran's file.  It was stated that the 
veteran was treated for back pain as well as diabetes 
mellitus.  It was noted that a diagnosis of degenerative 
arthritis was made and X-ray showing osteoporosis and 
narrowing of L2-3 in January 1992.  It was reported that 
further evaluation was recommended with X-ray of the thoracic 
spine, and that the veteran eventually developed neurologic 
deficit.  It was reported that the Myelogram showed blockage 
at the T7-8l level, and that a diagnosis of neoplasm was 
made.  The examiner commented that neurosurgery performed 
decompression and eventually the diagnosis of vertebral 
osteomyelitis was made.  The examiner opined that there was 
no misdiagnosis.  

While the veteran is not required to show fault or negligence 
in medical treatment, Brown v. Gardner, 115 S.Ct. 552 (1994), 
the veteran still has the burden of submitting competent 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible or capable 
of substantiation, that is, he must submit evidence of 
additional disability which came as the result of VA 
treatment. In other words, a person claiming VA benefits must 
meet the initial burden of submitting evidence "sufficient to 
justify a belief in a fair and impartial individual that the 
claim is well grounded." 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that is well grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77- 78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board has thoroughly reviewed the evidence of record, as 
summarized above. The Board finds, however, that the veteran 
has not presented evidence of a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by treatment rendered by VA during 1992 and 
1993, and the claims must be denied.

While current disabilities have been diagnosed, beyond the 
veteran's own contentions, he has presented no competent 
medical evidence that establishes a nexus, or link, between 
any current disability and any VA medical treatment.  See 38 
U.S.C.A. § 1151.  No examiner has stated that a relationship 
exists which would support a finding of an increase in 
severity due to VA treatment or that the treatment caused any 
disability.  In fact a VA examiner has opined that there was 
no misdiagnosis of the veteran's complaints.  Absent a 
medical finding of a link between the VA treatment and the 
veteran's current complaints, the claims are not plausible.

In reaching these decisions, the Board carefully considered 
the veteran's own statements as well as the statements of 
this friend during the veteran's hearing.  However, neither 
party is shown to have any medical expertise or training. 
Thus, these statements, without supporting medical evidence, 
are insufficient to establish a well grounded claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  
Absent competent medical evidence of a current disability or 
a causal relationship between any current disorder and VA 
hospitalization or medical treatment, the veteran has not 
submitted a well-grounded claim for § 1151 benefits, and his 
claims must be denied.

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment for the disabilities at issue would 
be helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with VA 
treatment.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board considered the doctrine of reasonable 
doubt. However, as the veteran's claim does not even cross 
the threshold of being well-grounded, a weighing of the 
merits is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for collapsed lung caused by treatment 
rendered at a Department of Veterans Affairs facility is 
denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for paralysis of both lower extremities as 
a result of treatment rendered at a Department of Veterans 
Affairs facility is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for amputations of both lower extremities 
as a result of treatment rendered at a Department of Veterans 
Affairs facility is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a skin infection of the face, head and 
ear as the result of treatment rendered at a Department of 
Veterans Affairs facility is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

